                 Case 20-10343-LSS             Doc 2020        Filed 02/03/21         Page 1 of 14




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                  Chapter 11
    In re:
                                                                  Case No. 20-10343 (LSS)
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC1                                            (Jointly Administered)

                    Debtors.                                      Hearing Date: March 17, 2021 at 10:00 a.m. (ET)
                                                                  Response Deadline: February 23, 2021 at 4:00 p.m. (ET)

       DEBTORS’ SECOND OMNIBUS (SUBSTANTIVE) OBJECTION TO
    CERTAIN (I) CROSS-DEBTOR DUPLICATE CLAIMS, (II) SUBSTANTIVE
DUPLICATE CLAIMS, (III) NO LIABILITY CLAIMS, (IV) MISCLASSIFIED CLAIMS,
       AND (V) REDUCE AND ALLOW CLAIMS (NON-ABUSE CLAIMS)

                                            ***
    TO THE CLAIMANTS LISTED ON SCHEDULE 1, SCHEDULE 2, SCHEDULE 3, SCHEDULE 4, AND
    SCHEDULE 5 ATTACHED TO THE PROPOSED ORDER (AS DEFINED HEREIN): YOUR RIGHTS MAY
    BE AFFECTED BY THIS OBJECTION AND BY ANY FURTHER OBJECTION(S) THAT MAY BE FILED
    BY THE DEBTORS. CLAIMANTS RECEIVING THIS OBJECTION SHOULD LOCATE THEIR NAMES
    AND CLAIMS ON SCHEDULE 1, SCHEDULE 2, SCHEDULE 3, SCHEDULE 4, AND/OR SCHEDULE 5, TO
    THE PROPOSED ORDER AND, IF APPLICABLE, FILE A RESPONSE BY THE RESPONSE DEADLINE
    FOLLOWING THE INSTRUCTIONS SET FORTH HEREIN. THE RELIEF SOUGHT HEREIN IS WITHOUT
    PREJUDICE TO THE DEBTORS’ RIGHTS TO PURSUE FURTHER SUBSTANTIVE OR NON-
    SUBSTANTIVE OBJECTIONS AGAINST THE CLAIMS LISTED ON SCHEDULE 1, SCHEDULE 2,
    SCHEDULE 3, SCHEDULE 4, AND SCHEDULE 5 TO THE PROPOSED ORDER.
                                                            ***


             The Boy Scouts of America (the “BSA”) and Delaware BSA, LLC, the non-profit

corporations that are debtors and debtors in possession in the above-captioned chapter 11 cases

(together, the “Debtors”) hereby file this omnibus objection (this “Objection”) and respectfully

state as follows:




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
             Case 20-10343-LSS         Doc 2020      Filed 02/03/21     Page 2 of 14




                                    RELIEF REQUESTED

       1.      By this Objection, the Debtors seek entry of an order, substantially in the form

attached hereto as Exhibit A (the “Proposed Order”), disallowing and expunging or reassigning,

as applicable: (i) the cross-debtor duplicate claims identified on Schedule 1 thereto (the “Cross-

Debtor Duplicate Claims”); (ii) the substantive duplicate claims identified on Schedule 2 thereto

(the “Substantive Duplicate Claims”), (iii) the no liability claims identified on Schedule 3 thereto

(the “No Liability Claims”), (iv) the misclassified claims identified on Schedule 4 thereto (the

“Misclassified Claims”), and (v) the Reduce and Allow claims identified on Schedule 5 thereto

(the “Reduce and Allow Claims” and, collectively with the Cross-Debtor Duplicate Claims, the

Substantive Duplicate Claims, the No Liability Claims, and the Misclassified Claims, “the

Disputed Claims”). In support of this Objection, the Debtors submit the Declaration of Stephanie

Phillips in Support of Debtors’ Second Omnibus (Substantive) Objection to Certain (I) Cross-

Debtor Duplicate Claims, (II) Substantive Duplicate Claims, (III) No Liability Claims, (IV)

Misclassified Claims, and (V) Reduce and Allow (the “Phillips Declaration”), annexed hereto as

Exhibit B.

                      STATUS OF THE CASES AND JURISDICTION

       2.      The Court has jurisdiction to consider this Objection pursuant to 28 U.S.C. § 1334

and the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated February 29, 2012. This is a core proceeding within the meaning of 28 U.S.C.

§ 157(b)(2), and the Debtors confirm their consent, pursuant to Rule 9013-1(f) of the Local Rules

of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), to the entry of a final order or judgment by the Court in connection

with this Objection if it is determined that the Court, absent consent of the parties, cannot enter




                                                 2
            Case 20-10343-LSS         Doc 2020      Filed 02/03/21     Page 3 of 14




final orders or judgments in connection herewith consistent with Article III of the United States

Constitution. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The statutory and other bases for the relief requested by this Objection are section

502 of title 11 of the United States Code (the “Bankruptcy Code”), Rule 3007 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 3007-1.

                                 GENERAL BACKGROUND

       4.      The Debtors commenced these cases on February 18, 2020 (the “Petition Date”),

and they continue to operate their non-profit organization and manage their properties as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. These chapter 11

cases are being jointly administered for procedural purposes only pursuant to Bankruptcy Rule

1015(b) and Local Rule 1015-1.

       5.      On March 5, 2020, the United States Trustee for the District of Delaware (the “U.S.

Trustee”) appointed an official committee of tort claimants (the “Tort Claimants’ Committee”) and

an official committee of unsecured creditors (the “Creditors’ Committee”) pursuant to section

1102 of the Bankruptcy Code.

       6.      On April 24, 2020, the Court appointed James L. Patton, Jr. (the “Future Claimants

Representative”) as the representative of future claimants pursuant to sections 105(a) and 1109(b)

of the Bankruptcy Code.

       7.      Additional information regarding the Debtors’ non-profit operations, capital

structure and the circumstances preceding the Petition Date may be found in the Declaration of

Brian Whittman in Support of the Debtors’ Chapter 11 Petitions and Day Pleadings [Docket No.

16] and the Debtors’ Informational Brief [Docket No. 4].




                                                3
               Case 20-10343-LSS            Doc 2020        Filed 02/03/21        Page 4 of 14




                                            CLAIMS PROCESS

        8.       On the Petition Date, the Debtors filed a motion to establish bar dates in these

chapter 11 cases and approve procedures to provide notice of the bar dates to all claimants,

including survivors of abuse [Docket No. 18] (the “Bar Date Motion”). On April 8, 2020, the

Debtors filed their schedules of assets and liabilities and statements of financial affairs [Docket

Nos. 375–378] (collectively, the “Schedules”).

        9.       On May 26, 2020, the Court entered the Order, Pursuant to 11 U.S.C. § 502(b)(9),

Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-1(e), 3001-1, and 3003-1,

(I) Establishing Deadlines for Filing Proofs of Claim, (II) Establishing the Form and Manner of

Notice Thereof, (III) Approving Procedures for Providing Notice of Bar Date and Other Important

Information to Survivors, and (IV) Approving Confidentiality Procedures for Survivors [Docket

No. 695] (the “Bar Date Order”).2

        10.      The Bar Date Order established, among other things: (i) November 16, 2020 at 5:00

p.m. (Eastern Time) as the deadline by all persons or entities must file proofs of claim in these

chapter 11 cases except governmental units (as that term is defined in section 101(27) of the

Bankruptcy Code) and Sexual Abuse Survivors (the “General Bar Date”), (ii) August 17, 2020 at

5:00 p.m. (Eastern Time) as the deadline for governmental units to file proofs of claim in these

chapter 11 cases (the “Governmental Bar Date”), and (iii) November 16, 2020 at 5:00 p.m. (Eastern

Time) as the deadline by which Sexual Abuse Survivors must file Sexual Abuse Survivor Proofs

of Claim (the “Abuse Claims Bar Date”).




2
  Capitalized terms used in this section but not otherwise defined herein shall have the meanings ascribed to such
terms in the Bar Date Order.



                                                        4
             Case 20-10343-LSS         Doc 2020      Filed 02/03/21     Page 5 of 14




       11.     In accordance with the Bar Date Order, the Debtors engaged in extensive noticing

of the Bar Dates to provide notice to known and unknown creditors. From June 10, 2020 to June

19, 2020, Omni Agent Solutions (“Omni”), the Debtors’ Court-appointed claims and noticing

agent, mailed the Bar Date Notice and proofs of claim to, among others, all known holders of

potential claims and their counsel (if known) and provided email notice to the same [Docket No.

1112]. On June 15, 2020, the Debtors published notice of the Bar Dates in USA Today, The Wall

Street Journal, and The New York Times [Docket No. 854]. In addition, and as described more

fully in the Supplemental Notice Plan, the Declaration of Shannon R. Wheatman, Ph.D in Support

of Procedures for Providing Direct Notice and Supplemental Notice Plan to Provide Notice of Bar

Date to Abuse Survivors, and the declaration describing the implementation of the Supplemental

Notice Plan [Docket Nos. 556, 557, 1758], through the execution of the Supplemental Notice Plan,

the Debtors reached an estimated 95.8% of men 50 years of age or older through a variety of media

sources to provide notice of the Abuse Claims Bar Date.

       12.     More than 100,000 General Proofs of Claim and Sexual Abuse Survivor Proofs of

Claim have been filed in these chapter 11 cases. The Debtors, with the assistance of their advisors,

have been reviewing and reconciling Proofs of Claim, including any supporting documentation

attached thereto, and reconciling the Proofs of Claim with the Debtors’ Schedules and books and

records to determine the validity of the asserted claims. While this analysis and reconciliation is

ongoing, the Debtors have determined that the Disputed Claims should be disallowed for one or

more reasons set forth herein. Accordingly, the Debtors file this Objection seeking the relief

requested herein.




                                                 5
             Case 20-10343-LSS          Doc 2020      Filed 02/03/21     Page 6 of 14




                                      BASIS FOR RELIEF

       13.     Pursuant to section 101 of the Bankruptcy Code, a creditor holds a claim against a

bankruptcy estate only to the extent that (a) it has a “right to payment” for the asserted liabilities

and (b) is otherwise allowable. 11 U.S.C. §§ 101(5) and 101(10).

       14.     Section 502(a) of the Bankruptcy Code provides that a filed proof of claim is

“deemed allowed, unless a party in interest . . . objects.” 11 U.S.C. § 502(a). When asserting a

proof of claim against a bankrupt estate, a claimant must allege facts that, if true, would support a

finding that the debtor is legally liable to the claimant. In re Allegheny Int’l, Inc., 954 F.2d 167,

173 (3d Cir. 1992). Where the claimant alleges sufficient facts to support its claim, its claim is

afforded prima facie validity. Id. A party wishing to dispute a claim’s validity must produce

evidence sufficient to negate the claim’s prima facie validity. Id. at 173-74. Once an objecting

party produces such evidence, the burden shifts back to the claimant to prove the validity of his or

her claim by a preponderance of the evidence. Id. at 174. Ultimately, the burden of persuasion is

on the claimant. Id.

       A.      Cross-Debtor Duplicate Claims

       15.     As set forth in the Phillips Declaration, based upon a review and analysis of the

Cross-Debtor Duplicate Claims listed on Schedule 1 to the Proposed Order, the Debtors have

determined that each Cross-Debtor Duplicate Claim is redundant of another Proof of Claim

because such claims assert the same liability against different Debtors. The claims listed under the

column “Cross-Debtor Duplicate Claim to be Disallowed” are duplicative of the corresponding

claims listed under the column titled “Remaining Claim” (the “Remaining Claims”).

       16.     The Debtors are not required to pay twice on the same obligation. Disallowance of

these redundant claims will enable the Claims Register to reflect more accurately the claims




                                                  6
               Case 20-10343-LSS              Doc 2020        Filed 02/03/21         Page 7 of 14




asserted against the Debtors. Any disallowance or expungement of the Cross-Debtor Duplicate

Claims will not prejudice any claimants or their substantive rights against the Debtors because

each Remaining Claim will remain on the Claims Register, subject to the Debtors’ ongoing rights

to object to the Remaining Claims on these or any other applicable grounds, including other

grounds set forth in the Debtors’ subsequent omnibus objections.

         17.      Therefore, the Debtors (a) object to the Cross-Debtor Duplicate Claims listed on

Schedule 1 to the Proposed Order and (b) request that such Cross-Debtor Duplicate Claim under

the column titled “Cross-Debtor Duplicate Claim to be Disallowed” be disallowed and expunged
                   3
in their entirety.

         B.       Substantive Duplicate Claims

         18.      As set forth in the Phillips Declaration, based upon a review and analysis of the

Substantive Duplicate Claims listed on Schedule 2 to the Proposed Order, the Debtors have

determined that each Substantive Duplicate Claim is duplicative of amounts or liabilities requested

in the subsequently filed proofs of claim identified in the “Surviving Claims” column, but with

certain differences (e.g., a claim reasserted in a subsequently-filed proof of claim that was not

denoted as amending the initial proof of claim). The Claims listed under the column “Surviving

Claims” will remain on the Claims Register, and any disallowance or expungement of the

Substantive Duplicate Claims will not prejudice any claimants or their substantive rights against

the Debtors because each Surviving Claim will remain on the Claims Register, subject to the

Debtors’ ongoing rights to object to the Surviving Claims on these or any other applicable grounds,

including other grounds set forth in the Debtors’ subsequent omnibus objections.



3
 For the avoidance of doubt, the Debtors reserve all rights to object to the Remaining Claims on any grounds permitted
under applicable law.



                                                          7
               Case 20-10343-LSS              Doc 2020         Filed 02/03/21        Page 8 of 14




         19.      Therefore, the Debtors (a) object to the Substantive Duplicate Claims listed on

Schedule 2 to the Proposed Order and (b) request that such Substantive Duplicate Claim under the

column titled “Substantive Duplicate Claim to be Disallowed” be disallowed and expunged in their

entirety. 4

         C.       No Liability Claims

         20.      As set forth in the Phillips Declaration, based upon a review and analysis of the No

Liability Claims listed on Schedule 3 to the Proposed Order and the Debtors’ books and records,

the Debtors have determined that that the Debtors have no liability with respect to such claims.

Failure to disallow and expunge the No Liability Claims will result in claimants receiving improper

recoveries on account of such No Liability Claims to the detriment of creditors with valid claims.

         21.      Therefore, the Debtors (a) object to the No Liability Claims listed on Schedule 3

to the Proposed Order and (b) request that such No Liability Claims be disallowed and expunged

in their entirety.

         D.       Misclassified Claims

         22.      As set forth in the Phillips Declaration, based upon a review and analysis of the

Misclassified Claims listed on Schedule 4 to the Proposed Order, the Debtors have determined

that each Misclassified Claim was filed incorrectly as an administrative or priority claim where

such claim cannot be property classified as either of the foregoing. Failure to reclassify the

Misclassified Claims will result in creditors receiving improper recoveries on account of those

Misclassified Claims to the detriment of other similarly situated creditors.




4
  For the avoidance of doubt, the Debtors reserve all rights to object to the Surviving Claims on any grounds permitted
under applicable law.



                                                          8
              Case 20-10343-LSS             Doc 2020        Filed 02/03/21       Page 9 of 14




        23.      Therefore, the Debtors (a) object to the Misclassified Claims listed on Schedule 4

to the Proposed Order and (b) request that such Misclassified Claims be reclassified to the extent

set forth on Schedule 4.5

        E.       Reduce and Allow Claims

        24.      As set forth in the Phillips Declaration, based upon a review and analysis of the

Reduce and Allow Claims listed on Schedule 5 to the Proposed Order and the Debtors’ books and

records, the Debtors have determined that the each Reduce and Allow Claim asserts an amount

that is higher than the corresponding amount of liability that is due and owing to the claimant.

Failure to reduce the Reduce and Allow Claims to comport with the liability actually reflected in

the Debtors’ books and records will result in creditors receiving improper recoveries on account

of those claims to the detriment of other similarly situated creditors.

        25.      Therefore, the Debtors (a) object to the Reduce and Allow Claims listed on

Schedule 5 to the Proposed Order and (b) request that such Reduce and Allow Claims be reduced

to and allowed in the amounts listed in the column titled “Modified”

                                RESPONSES TO THIS OBJECTION

        26.      Filing and Service of Responses: To contest the Objection, a Claimant must file

and serve a written response to the Objection (a “Response”) so that it is actually received by the

Clerk of the Court and the parties in the following paragraph no later than 4:00 p.m. (Eastern Time)

on February 23, 2021 (the “Response Deadline”). Claimants should locate their names and

Disputed Claims on Schedules 1-5 to the Proposed Order, and carefully review the Objection. A

Response must address each ground upon which the Debtors object to a particular Disputed Claim.




5
  For the avoidance of doubt, the Debtors reserve all rights to object to the Misclassified Claims on any grounds
permitted under applicable law.



                                                       9
             Case 20-10343-LSS       Doc 2020       Filed 02/03/21   Page 10 of 14




A hearing to consider the Debtors’ Objection, if necessary, will be held on March 17, 2021 at 10

a.m. (Eastern Time), before the Honorable Laurie Selber Silverstein, United States Bankruptcy

Judge, via telephone or videoconference (the “Hearing”).

       27.     Each Response must be filed with Office of the Clerk of the United States

Bankruptcy Court for the District of Delaware: 824 Market Street, 3rd Floor Wilmington,

Delaware, 19801 and served upon the following entities at the following addresses:

            WHITE & CASE LLP                           MORRIS, NICHOLS, ARSHT &
                Jessica C. Lauria                              TUNNELL LLP
         1221 Avenue of the Americas                            Derek C. Abbott
             New York, NY 10020                              Andrew R. Remming
         jessica.lauria@whitecase.com                            Eric W. Moats
                                                                Paige N. Topper
              Michael Andolina                         1201 North Market Street, 16th Floor
               Matthew Linder                                Wilmington, DE 19801
           111 South Wacker Drive                             dabbott@mnat.com
              Chicago, IL 60606                              aremming@mnat.com
          mandolina@whitecase.com                             emoats@mnat.com
           mlinder@whitecase.com                              ptopper@mnat.com

       28.     Content of Responses: Each Response to this Objection must, at a minimum,

contain the following information:

               i.     a caption setting forth the name of the Court, the name of the Debtors, the
                      case number, and the title of the Objection to which the Response is
                      directed;

               ii.    the name of the claimant, the claim number, and a description of the basis
                      for the amount of the claim;

               iii.   the specific factual basis and supporting legal argument upon which the
                      party will rely in opposing this Objection;

               iv.    all documentation and other evidence in support of the claim, not previously
                      filed with the Court or the claims and noticing agent, upon which the
                      claimant will rely in opposing this Objection; and

               v.     the name, address, telephone number, fax number and/or email address of
                      the person(s) (which may be the claimant or the claimant’s legal
                      representative) with whom counsel for the Debtors should communicate
                      with respect to the claim or the Objection and who possesses authority to


                                               10
             Case 20-10343-LSS        Doc 2020        Filed 02/03/21    Page 11 of 14




                       reconcile, settle, or otherwise resolve the objection to the claim on behalf of
                       the claimant.

       29.      Timely Response Required; Hearing; Replies: If a Response is properly and timely

filed and served in accordance with the above procedures, the Debtors will endeavor to reach a

consensual resolution with the claimant. If no consensual resolution is reached, the Court will

conduct a hearing with respect to the Objection and the Response on March 17, 2021 at 10:00 a.m.

(Eastern Time), or such other date and time as parties filing Responses may be notified. Only those

Responses made in writing and timely filed and received will be considered by the Court at any

such hearing.

       30.      Adjournment of Hearing: The Debtors reserve the right to seek an adjournment of

the hearing on any Response to this Objection, which adjournment will be noted on the notice of

agenda for the hearing. The agenda will be served on the person designated by the Claimant in its

Response.

       31.      If a claimant fails to timely file a Response by the Response Deadline, the Debtors

may present to the Court an appropriate order disallowing and expunging or otherwise modifying

the Disputed Claims without further notice to the claimant or a hearing.

       32.      Separate Contested Matter: The objection by the Debtors to each claim shall

constitute a separate contested matter as contemplated by Bankruptcy Rule 9014. Any order

entered by the Court regarding an objection asserted in this Objection shall be deemed a separate

order with respect to each claim subject thereto.

                                 RESERVATION OF RIGHTS

       33.      The Debtors expressly reserve the right to amend, modify, or supplement this

Objection, and to file additional objections to any other claims (filed or not) that may be asserted

against the Debtors and their estates. Should one or more of the grounds of objection stated in the



                                                 11
                Case 20-10343-LSS       Doc 2020       Filed 02/03/21    Page 12 of 14




Objection be dismissed or overruled, the Debtors reserve the right to object to each of the Disputed

Claims or any other proofs of claim on any other grounds that the Debtors discover or elect to

pursue.

          34.     Notwithstanding anything contained in the Objection, or the exhibits and schedules

attached hereto, nothing herein will be construed as a waiver of any rights that the Debtors, or any

successor to the Debtors, may have to enforce rights of setoff against the claimants.

          35.     Nothing in this Objection shall be deemed: (a) an admission as to the amount of,

basis for, or validity of any claim against the Debtors under the Bankruptcy Code or other

applicable nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s right to

dispute any claim; (c) a promise or requirement to pay any particular claim; (d) an implication or

admission that any particular claim is of a type specified or defined in this Objection; (e) an

admission as to the validity, priority, enforceability, or perfection of any lien on, security interest

in, or other encumbrance on property of the Debtors’ estates; or (f) a waiver of any of the Debtors’

claims or causes of action which may exist against any entity under the Bankruptcy Code or any

other applicable law.

                          COMPLIANCE WITH LOCAL RULE 3007-1

          36.     To the best of the Debtors’ knowledge and belief, this Objection complies with

Local Rule 3007-1. To the extent this Objection does not comply in all respects with the

requirements of Local Rule 3007-1, the undersigned believes such deviations are not material and

respectfully requests that any such requirement be waived.

                                              NOTICE

          37.     Notice of this Objection will be provided to (i) the Office of the United States

Trustee for the District of Delaware; (ii) counsel to the Tort Claimants’ Committee; (iii) counsel




                                                  12
            Case 20-10343-LSS            Doc 2020     Filed 02/03/21   Page 13 of 14




to the Creditors’ Committee; (iv) counsel to the Future Claimants’ Representative; (v) counsel to

the Ad Hoc Committee of Local Councils; (vi) counsel to JPMorgan Chase Bank National

Association; (vii) the County Commission of Fayette County (West Virginia), as issuer of those

certain Commercial Development Revenue Bonds (Arrow WV Project), Series 2010A, 2010B and

2012; (xiii) any party that has requested notice pursuant to Bankruptcy Rule 2002; and (xiv) each

of the claimants listed on Schedule 1, Schedule 2, Schedule 3, Schedule 4, and Schedule 5 to the

Proposed Order. The Debtors submit that, in light of the nature of the relief requested herein, no

other or further notice need be given.

                                          CONCLUSION

       WHEREFORE the Debtors respectfully request that the Court sustain the Objection and

grant such other and further relief as it deems just and proper.




                                                 13
         Case 20-10343-LSS    Doc 2020        Filed 02/03/21   Page 14 of 14




Dated: February 3, 2021        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                               /s/ Eric W. Moats
                               Derek C. Abbott (No. 3376)
                               Andrew R. Remming (No. 5120)
                               Eric W. Moats (No. 6441)
                               Paige N. Topper (No. 6470)
                               1201 North Market Street, 16th Floor
                               P.O. Box 1347
                               Wilmington, Delaware 19899-1347
                               Telephone: (302) 658-9200
                               Email: dabbott@mnat.com
                                       aremming@mnat.com
                                       emoats@mnat.com
                                       ptopper@mnat.com

                               – and –

                               WHITE & CASE LLP
                               Jessica C. Lauria (admitted pro hac vice)
                               1221 Avenue of the Americas
                               New York, New York 10020
                               Telephone: (212) 819-8200
                               Email: jessica.lauria@whitecase.com

                               – and –

                               WHITE & CASE LLP
                               Michael C. Andolina (admitted pro hac vice)
                               Matthew E. Linder (admitted pro hac vice)
                               111 South Wacker Drive
                               Chicago, Illinois 60606
                               Telephone: (312) 881-5400
                               Email: mandolina@whitecase.com
                                      mlinder@whitecase.com

                               Counsel for the Debtors and Debtors in Possession




                                         14
